UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2288


LATORY SHANON MIDDLETON,

                      Plaintiff – Appellant,

          v.

JOHN EMERSON; KASSI B. SANDIFER,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:11-cv-02535-DCN)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Latory Shanon Middleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latory     Shanon     Middleton        filed      a     document      in   the

district court that she captioned “Notice of Removal,” but that

otherwise     appeared       to   be   a       complaint      alleging      employment

discrimination in violation of federal law.                       The document named

two individuals as defendants.                  The magistrate judge, noting

that Middleton was a plaintiff in a pending state proceeding,

correctly     pointed      out    that      under      the     applicable         federal

statutes, a plaintiff may not remove a proceeding to federal

court.     28 U.S.C. §§ 1441(a), 1446(a) (2006).                        The magistrate

judge then observed that, construing Middleton’s filing as a

complaint of employment discrimination under federal law, the

filing     failed     to   demonstrate         exhaustion         of    administrative

remedies    or   to   name    Middleton’s       employer      as    defendant.         The

magistrate judge therefore recommended dismissing the complaint

without prejudice.

            Middleton, informed of the need to file objections to

the    magistrate     judge’s     report,       made   a     timely     filing     which,

although fairly general, did provide some evidence that she may

have   exhausted      administrative       remedies.          The      district    court,

after a de novo review, adopted the report of the magistrate

judge and dismissed the complaint without prejudice.                           Middleton

seeks to appeal.



                                           2
           Because the deficiencies in the complaint identified

by the magistrate judge could be remedied by the filing of an

amended complaint, we conclude that the district court’s order

is   neither   a   final   order   nor    an   appealable   interlocutory    or

collateral order.      See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).               Accordingly,

we dismiss the appeal for lack of jurisdiction.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the     materials   before   the    court   and

argument would not aid the decisional process.



                                                                      DISMISSED




                                         3